OFFlCEOFTHEATT'ORNEY              GENERAL    OFTEXAS
                                 AUSTIN




Eonorablo John 8. Baker
munty Auditor
Lamar county
Parir, Texta
Dear Sir:




            T h iria to ldv                         g ltr aeer eful
                                                                 eo n-
r a a r tio
        a   nt.o y o uro p inl
Quota   the f0110ulD.grrom y




                                       bound to pay thfm
                                       ho OoaPiaaioaar'r
                                    t fund shall it be




CoPPlllsaionarst
               Court aatlrwithout authority in meking e
oontraot, the county 18 not bound by it8 EOtioli,and aannot
be hold liable to pay e oonaideratlon net authorfted by law.
See 11 Tex. Jur. 6323, 1 98; Tarrant 0ouat.jV. Re8aZ., (Tex.
Honorable John 6. Baker,            Page e


Cir.   App.)     136   9. I?.   S92;  Baldwin me Travl8 County, 40 Tex.
Clr.   App.    149,    St3 8.   W. 880.

          Yie'havebeen unable to find Were your question
ha8 been tested in a Texar court aotion. Prom Tom8 Jurie-
prudenoa we take the followingr
             TTo d@atita private person mey offer 8uch
       rewards as~,he.pleaselrIf publlo policy is not
       violatsb. mruta public      orficar    cannot bind tha
       State or any or its 8ubaivialonr by 8uoh an orrer
       unlese authorltj  ia oonferred by leglelatloa.
       Various rtatuteo authorize the @vine and’ofrer-
       in8 or reward8, the ~moet tiportant being those
       rhioh (1) authorize the Governor to offer re-
       ward8 ror the epprehheluionof persona aoourred
       or rd0ay who are evading arrclrtl (8) wathorlze
       the manager of the Texa8 PrirroaSyeteiuto offer
       remrde for the apprehension ot croaped pri-
       8onere; and ‘(3) authorize     0o~mi~ic~or8* oourta
       to provide rewarda, not ezoeeding,ten dollar8
       eeoh, Sor the reoepture of euoa ld oounty oon-
       riota.* (36 Tex. Jur.     964,    i 3s

          The pertinan~ etatutes alluded to 5s the test quot-
ed aroz (1) Artfole lOO7, Code o? CrlmlAal Frooedure, 1925$
(8) Ar$lcle 6166z3, Vernon*8 Annotated Civil Statutart and
(3) Article 6764, Revleed Civil stetutes),1025. The rirot
of theoe authorizes the Govarnor to offer reward8; the sooond,
the Texas Pri8on System and the la8t i8 the authority for
payment r0r recapture 0r county convlota.
          In the aaee of Hagan V. Blaak, 159 Term. 290 17
S, W. (Ed) 908, the Supreme Court Of %hll~888. in hold&
that e oounty oaurt had no power or authority to pay a ra-
ward to offlaere ror oonvlotioa 0r 1lQuor law violators,
u8sd the rouarrlng laxwager
            *The weight or authority gmsral.ly ia that
       a oounty may not orrsr a bounty or reward ior
       the detection 0f 0rreA8e8 a&net   tha law8 0r
       the etate, nor for the conviotion oi crWal8,
       un~.eeesxprasely authorized by statutei the
       oounty gwernmsnt being oherge4 by statuta nith
       A0 duty or obligation to suppre88 crime rrom
       which the power to orrer suah reward or bounty
                                                              I ‘i. 4




BoA0rable John 8.   Baker,   Page 3


    oould be lmplled. Am. & EA& Ency. Law (Ed Ed.)
    vol. 24, p. 945, Mte 2; Ruling Case Law, vol. iiS,
    p. lU.4 ( Rewards', I,15 1; Board 0r c0m*r8 0r
    Grant County v. Bntdtord, 72.Ind. 453, 37 Am.
    Rep. 174; Falker v. Board of Colll*rsof Elk County,
    70 KaA. 96, 78 P. 167, 3 AM. Gee. 156 and note."
          The rOuOtiAg exearptm are quoted iron the opinion
Or the Supreme Court 0r Appsals or VlrgiA5.aiA the ease or
City Of WiNtheater v. RedmoAd, 98 Va. 711, 25 9. E. 1001:

           Wrlme Is an orranss agaiA8t the state, and
    not agalnet the city, town or county in which it
    may be oonmltted, a8 distinguished from the rest
    0r the state. The 0rreAtieIs a@.nst tha sovereign
    authority, and not against the indivlpualor par-
    tioular   ookimwity.  All the people of the state
    are oohoerned in th8 pU5iShslsntand 8Up9lW88iOA
    at orbe.     And tha state, whose prerogative it
    18 to punish oriw,    ha8 made adequate provision
    ror the vindicatloA of the publlo JWtiOe.         When
    a crime has been omniittad, it 18 her law, and
    not that of the 6orporatlon, that is broken.
     . . .
            When a orb,ba8   been aolaeittadand thare
    is reason to fear   that the person ahargad there-
    with oanaot be arrested in the 0ommOn Oour88 Or
    prooseding, or Wh8A an often88 bar been UCmait-
    ted, but the person guilty there@ is unkA0wa,
    the legislature ha8 conferred upon the exeoutive
    or the 8)tatathe authority* orrer a reward for
    apprehending and scouring, Or ror the deteotioa
    and oonviotlon of, euoh perEOn, a8 the oaae may
    be. Code Va. 1 4197. This is as rar as the
    legislature has deemed it wise or expedient to
    coder suoh authority. It might stxnetlmesbe
    convenient and expedient ior mualOipalitia8 sob
    the authorities of a county to pOe8ens ruoh
    power, but it is a poorerthat would be liable
    to great abus@. However, with ite oonvenlenoe'
    or expedienoy we have nothing to 40. Thzt Is a
    matter 8018ly for the consideration Of the legis-
    lature.           Ii the pOwer ha8 Mt been 8X-
    preasly &aiiti;d,or is not neee88arilY Implied,
    it does not 8XiEt.    Ii it be even doubtful, the
    doubt must be reeolved against the exi8teAoo 0f
    the parror. . . ."
Honorable John 9.   Baker,;-~        ae   4

                                %4



          Sae also Huthsing V. BOUSqU8t, 7 Ped. 833, Z?
MoCrary 1.52~Hawk Y. Marion County, 43 Iowa 4731 Stamp v.
Caes County, 47 Hich. 930, 11 N, W. 183; People v. Brewer,
111 App. Div. 916, 87 10.Y. 3. 349; Soheiber v. VonIArx,
S7 ainn. 298, 92 N. W. 3; 64 C. J. 780, 1 ll.
          IA view oi the aboV8 and other eutborit~es w8 are
l%pelled to advise you that your county is not legally au-
thorized to pay the rermrd in question.

                                              Yours   V8l7   truly